Judgments of the Court of Special Sessions convicting defendant of the crimes of book-making in violation of section 986 of the Penal Law, and sentencing defendant to a term of one year in the New York City Penitentiary on each conviction, the sentences to run consecutively, are unanimously modified, on the facts, by striking therefrom the provision that the terms are to run consecutively, and by adding thereto a provision to the effect that the terms imposed shall run concurrently; and as so modified the judgments are unanimously affirmed. In the light of the relevant facts and circumstances, the imposition of consecutive, rather than concurrent terms of imprisonment-for the two crimes, constitutes excessive punishment. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.